Citation Nr: 0620221	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  95-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.

2.  Entitlement to service connection for keloid scars of the 
chest.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
March 1992 and subsequent service in the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for lumbosacral 
strain with an evaluation of 10 percent, effective March 13, 
1992; and denied service connection for keloid scars of the 
chest.  In an August 1993 rating decision, the RO increased 
the rating for the lumbosacral spine to 20 percent effective 
March 13, 1992, implementing a July 1993 hearing officer 
decision.  As the veteran has continued his disagreement with 
his lumbosacral spine rating, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
testified in two RO hearings dated in May 1993 and January 
1994.  He requested a Board hearing on his VA-Form 9, but 
later withdrew his request in May 2001.

In August 2001 and March 2005, the Board remanded this case 
for additional development.  As the requested development has 
been accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is currently 
manifested by some degenerative changes in the lumbar spine 
with marked limitation of forward motion and loss of lateral 
motion, and additional functional impairment with flare-ups.

2.  Keloid scars clearly and unmistakably pre-existed 
service, underwent an increase in service, and have not been 
shown by clear and unmistakable evidence to have increased in 
severity due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but no 
higher, for lumbosacral strain are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 
5285, 5286, 5289, 5293, 5295 (2002 & 2003); Diagnostic Codes 
5003, 5235-5243, 3.321 (2005).

2. Keloid scars of the chest are presumed to have been 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for lumbosacral strain and the respective responsibilities of 
each party for obtaining and submitting evidence by way of a 
July 2005 VA letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, and would 
determine whether any additional information was needed to 
process his claim.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any additional 
evidence in his possession he considered relevant to his 
increased rating claim for lumbosacral strain, so that VA 
could help by getting that evidence.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
July 2005 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since the 
grant of an increased rating for the lumbosacral spine is 
favorable to the veteran, as discussed below, any defect with 
respect to the content of the notice requirement was non-
prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 1993 rating decision, the RO 
granted service connection for lumbosacral strain, which the 
veteran appealed.  The VCAA became effective in November 
2000.  In July 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his increased rating claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in July 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
adjudication took place prior to the enactment of the VCAA.  
The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and a 1999 VA medical record.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 1992, 
February 1994, January 1998, and July 2003, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim for lumbosacral strain; were notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
were notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issue of increased ratings is required 
to comply with the duty to assist under the VCAA.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board also has considered the veteran's service 
connection claim for keloid scars of the chest with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  However, given the favorable 
outcome, which is considered a complete grant of benefits on 
appeal, as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Initial rating for lumbosacral strain

The RO originally granted service connection for lumbosacral 
strain in February 1993, assigning a 10 percent rating 
effective March 13, 1992.  The veteran appealed this action.  
In August 1993, the RO implemented a hearing officer 
decision, granting an increased rating of 20 percent for the 
lumbosacral spine, effective March 13, 1992.  The veteran has 
indicated, however, that he is not satisfied with this 
rating.

He testified that he had pain in the lower back, even sitting 
or at rest, which radiated down to his legs.  He also 
mentioned occasional spasms in the low back and numbness in 
the legs.  He indicated that he had to wear a back brace at 
times because the pain was so severe and that he was not able 
to do any lifting over 20 pounds.  In sum, the veteran 
contends that the level of his lumbosacral spine disability 
is higher than warranted by a 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 
June 2005 rating decision, addressing a separate issue, also 
reflects the revised diagnostic code for lumbosacral strain, 
DC 5237.  During the course of this appeal, the schedular 
criteria for diseases and injuries of the spine were changed 
effective September 26, 2003.  The schedular criteria for the 
evaluation of intervertebral disc syndrome also were changed 
effective September 23, 2002.  In the October 2004 SSOC, the 
veteran was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.).  The GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  Accordingly, for the period prior to 
September 23, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
lumbar spine disability, and evaluation will be under the 
amended provisions for evaluating the lumbar spine disability 
from September 23, 2002 to September 25, 2003.  Moreover, 
only the "old" rating criteria will be considered for 
rating any other disease and injuries of the spine for the 
period prior to September 26, 2003, and evaluation will be 
under the amended provisions for evaluating disease and 
injuries of the spine from September 26, 2003.

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change. 

I.  Lumbosacral spine disability under the "old" 
regulations

As noted, the veteran's lumbosacral spine disability 
currently is rated as 20 percent disabling.  The original 
rating was assigned under the former criteria for lumbosacral 
strain, DC 5295.  In order to get the next higher 40 percent 
rating under DC 5295, the evidence must show severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

A December 1992 VA examination report shows no pain on 
pressure of the lumbar back.  The examiner noted that there 
might be some spasm of the lumbar paravertebral muscles, but 
no malalignment of the lumbar spine.  Range of motion on 
forward flexion was 45 degrees; extension backwards was 8 
degrees; lateral flexion was 18 degrees; and rotation was 20 
degrees.  Deep tendon reflexes were 2+; arterial pulses were 
2+.  There was no atrophy, weakness, fasciculations, or 
sensory loss.  There was equal length in extremities and 
equal circumference of the thighs and valves at corresponding 
levels.  Straight leg raising test was positive at 55 degrees 
on the left and 45 degrees on the right.  The veteran was not 
wearing a back brace or using a walking aid; and he walked 
with a normal gait.  X-ray examination showed mild 
levoscoliosis that was most likely positional.  An incidental 
note was made of spina bifida occulta of the first sacral 
vertebral body; no other abnormality was noted.

A February 1994 VA examination report shows no pain on 
pressure of the lumbar back with no appearance of 
malalignment.  There was a possibility of spasm.  Range of 
motion of the lumbar spine on forward flexion was 45 degrees; 
extension backwards was 0 degrees; lateral flexion was 10 
degrees; and rotation was 12 degrees.  Deep tendon reflexes 
were 2+; arterial pulses were 2+.  There was no atrophy, 
weakness, fasciculation, or sensory loss.  There were equal 
lengths of extremities and equal circumferences of thighs and 
calves at corresponding levels.  Straight leg raising test 
was positive at 90 degrees bilaterally.  The veteran was not 
wearing a back brace or using a walking aid; and he walked 
with an apparently normal gait.  The diagnosis was residual 
injury of lower back, secondary to car wreck, and low back 
strain.  The x-ray impression was spina bifida occulta of the 
L5 vertebral body.

A January 1998 VA examination report shows the veteran's low 
back condition started following a motor vehicle accident in 
February 1990.  The veteran stated that he went to the 
Emergency Room and was x-rayed and that apparently no 
abnormalities were found.  He later was evaluated at his 
military base and was found to have a muscle strain.  He 
indicated that from that point on, the discomfort in his back 
worsened and was aggravated by sitting and repetitive work 
and general over-activity, and relieved by heat and Motrin.  
Coughing also aggravated the discomfort.  The pain 
occasionally went down the right thigh, but this was quite 
erratic.  Physical examination showed the veteran could dress 
and undress without difficulty; and had a normal gait.  He 
was able to walk on tip toes and on heels.  Range of motion 
of the back showed flexion to 45 degrees; extension to 15 
degrees; and right and left bending to 15 degrees.  Turning 
to the right and left was 20 degrees; and straight leg 
raising was 50 degrees on each side, indicating some sciatic 
irritation.  Knee and ankle jerks were brisk and equal and 
sensation in the lower extremity was normal.  Sensation of 
the paravertebral musculature, while marking time, indicated 
that he did not have persistent muscle guarding.  However, 
there was some loss of lumbar lordosis, and this, together 
with straight leg raising being less than normal, indicated 
that there was partial sciatic irritation and some evidence 
of muscle spasm.  The x-ray impression showed mild 
degenerative changes.  The examiner noted that the veteran 
indicated pain had been continuous and getting worse since 
1990.  The examiner found this to be rare, and concluded that 
there was some supratentorial component.  The examiner also 
found some evidence of muscle rigidity and guarding, moderate 
in intensity.  The veteran was able to function quite 
satisfactorily, but had pain, fatigue, and incoordination 
when he overdid it; thus, the examiner found moderate 
residuals in the back.

In August 1999, a VA telephone note shows complaints of 
severe back pain at 9 out of 10, which was dull and became a 
sharp pain with movement.  The veteran stated that he was 
having difficulty walking due to back pain, which worsened at 
night and when lying down.  He was advised to lay on a firm 
surface, sleep in fetal position, and avoid prolonged sitting 
or standing.

A July 2003 QTC examination report shows the veteran had 
symptoms of pain in the lower back and occasional stiffness, 
which occurred intermittently, as often as once per month, 
with each occurrence lasting two weeks.  The ability to 
perform daily functions during flare-ups was impaired; and 
the pain traveled to the hips and legs.  The veteran stated 
that his condition did not cause incapacitation but that he 
was unable to bend over to lift and walk for any extended 
period of time.  Physical examination revealed complaints of 
radiating pain on movement.  Muscle spasm was absent; and no 
tenderness was noted.  There was positive straight leg 
raising on the right and left and no signs of radiculopathy 
present.  Range of motion of the lumbar spine was reported as 
follows:  Flexion was to 90 degrees, with normal flexion 
noted to be 95 degrees.  Extension was 35 degrees, with 
normal extension noted as 35 degrees.  Right and left lateral 
flexion was reported as 40 degrees, which was considered 
normal.  Right and left rotation was reported as 35 degrees, 
which also was reported as normal.  Range of motion of the 
spine was additionally limited by pain, which was the major 
functional impact.  The veteran was not additionally limited 
by fatigue, weakness, lack of endurance, and incoordination.  
There was no ankylosis of the spine.  Neurological 
examination of the lower extremities revealed that motor and 
sensory function was within normal limits.  The right and 
left lower extremity reflexes revealed knee jerk 2+ and ankle 
jerk 2+.  The lumbar spine x-ray findings also were within 
normal limits.  The examiner found there was no change in 
diagnosis of lumbosacral strain; nor was there any evidence 
of progression of the back condition based on the physical 
examination and x-rays.  There also was no neurological 
pathology noted.  The examiner could not determine whether 
there was a supratentorial component based on the 
examination, and indicated that a neuropsychiatric evaluation 
might be needed to further investigate this claim.  Based on 
the examination findings and the degree of pain on movement 
of the low back, it was the examiner's opinion that the 
veteran's low back pain was least likely to limit 
significantly his functional ability.

Resolving all doubt in the veteran's favor, the evidence 
warrants a 40 percent rating under DC 5295 for severe lumbar 
strain.  See 38 C.F.R. § 4.3.  Specifically, the medical 
findings show some x-ray evidence of degenerative changes in 
the lumbar spine in January 1998 and other medical findings 
of marked limitation of forward motion and loss of lateral 
motion.  The veteran's forward flexion was limited to 45 
degrees from December 1992 to January 1998.  In July 2003, 
forward flexion was to 90 degrees, but additional limitation 
of motion with pain was noted.  Lateral flexion was limited 
between 10 degrees and 18 degrees from December 1992 to 
January 1998.  In July 2003, lateral flexion was reported to 
40 degrees, but again, as noted, pain caused additional 
limitation of movement.  The January 1998 report further 
shows an increase in pain, fatigue, and incoordination when 
he overdoes it; and the July 2003 evaluation showed that the 
ability to perform daily functions during flare-ups was 
impaired, even though there was no additional limitation from 
fatigue, weakness, lack of endurance, or incoordination 
reported in July 2003.  In evaluating the veteran's claim, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While there are 
no findings of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign or abnormal mobility, and 
x-ray examination was normal in July 2003, as a whole, the 
evidence more closely approximates the criteria for a 40 
percent rating under DC 5295.  See 38 C.F.R. § 4.71a, DC 5295 
(2002) (effective prior to September 23, 2002); 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Forty percent is the maximum evaluation under DC 5295 for 
severe lumbosacral strain.  Thus, the Board will consider 
whether the criteria for an evaluation in excess of 40 
percent are met under any other applicable diagnostic codes.

Although the evidence shows limitation of motion of the 
lumbar spine, there are no findings of complete bony fixation 
(ankylosis).  The February 1994 examination report showed 
that extension was reported to 0 degrees, but physical 
evaluation in July 2003 specifically showed no ankylosis.  As 
such, DC's 5286 and 5289 do not apply.  See 38 C.F.R. § 
4.71a, DC's 5286, 5289 (2002) (effective prior to September 
23, 2002).  DC 5285 also is not applicable, as the evidence 
does not show any residuals of fractures of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5285 (2002) (effective prior to 
September 23, 2002).  

Additionally, the evidence does not show pronounced 
intervertebral disc syndrome.  Sensory examination was 
reported as normal in December 1992 and February 1994.  
Sciatic irritation was noted in January 1998, but the 
examination report also shows a normal neurological 
examination.  Based on these findings, an evaluation in 
excess of 40 percent under DC 5293 for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief does not apply.  See 38 
C.F.R. § 4.71a, DC 5293 (2002) (effective prior to September 
23, 2002).  

Last, a separate rating under DC 5010 for osteoarthritis does 
not apply.  Traumatic arthritis established by x-ray findings 
is to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated as 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  However, limitation of motion of the lumbar spine 
due to degenerative arthritis has been considered and 
compensated under the 40 percent evaluation already assigned 
under the former DC 5295.  To assign a separate evaluation 
for limitation of the motion of the spine due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

II.  Lumbosacral spine disability under the "new" 
regulations

Having determined that a rating in excess of 40 percent 
evaluation is not warranted for the veteran's lumbosacral 
spine under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 40 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (2002 & 
2003); DC 5243 (2005).  Upon review, however, the July 2003 
medical findings do not show any incapacitating episodes.  
Thus, the revised DC 5293 and DC 5243 do not apply.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, DC's 5235 - 5243 (2005).  Additionally, 
separate evaluations for neurological disabilities are 
allowed under the revised regulations.  

While there is no medical evidence relevant to the back after 
July 2003, the veteran has not indicated that his lumbar 
spine disability has worsened since the last VA examination.  
Moreover, none of the medical evidence prior to 2003 shows 
ankylosis of the lumbar spine or neurological impairment.  
Additionally, as previously noted, a separate rating for 
degenerative arthritis of the spine under DC 5242 (see also 
diagnostic code 5003) does not apply.  Thus, a higher 
evaluation under these DC's is not warranted. 

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed, any functional loss due to pain is contemplated by 
the 40 percent rating assigned under DC 5295.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).   However, there appears to 
be no identifiable period of time since the effective date of 
service connection, during which the lumbosacral spine 
disability warranted a rating higher than 40 percent.  Thus 
"staged ratings" are inapplicable to this case.

Additionally, the Board does not find that the veteran's 
disability picture has been rendered unusual or exceptional 
in nature, as to warrant referral of his case to the Director 
or Under Secretary for consideration of extraschedular 
evaluations for the disabilities at issue.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
his lumbosacral spine disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 40 
percent rating for a lumbosacral spine disability, but no 
higher.

Service connection for keloid scars of the chest

The veteran seeks service connection for keloid scars on his 
chest.  He testified that he had keloid scars on his chest 
prior to entering service but that they were not as big or 
irritated as they were in service.  He recalled that at one 
point they were bleeding and infected and he was given 
medication to reduce the size.  He thought he might have been 
exposed to chemicals in service, and mentioned that he did 
not have any problems with the keloids prior to service.  In 
sum, the veteran contends that his keloid scars were 
aggravated by his service, thus entitling him to disability 
compensation.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Initially, the medical evidence shows current keloid scars on 
the chest.  A December 1992 VA examination report shows three 
horizontal keloid scar formations on the anterior chest wall.  
The same was reported in July 2003 and November 2005.

The next issue is whether there is evidence of any in-service 
aggravation of keloid scars.  A March 1988 enlistment 
examination report notes that keloid scars were found on the 
chest on physical examination.  In-service medical records 
further show June 1990 complaints that bumps on the veteran's 
chest were getting bigger with soreness, itching, and some 
bleeding.  On physical examination, the examiner noted 2cm x 
4cm keloid scars, mid-sternal with redness and tenderness, 
and made an assessment of furuncle within keloid.  Later army 
reserves medical records show the veteran was evaluated again 
for keloids on the sternal area, plus one on the face in May 
1996.  A January 1998 dermatology clinical record also shows 
keloids on the left face and chest.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

As the enlistment examination report shows keloid scars were 
found, the veteran is not considered sound at entry into 
service; and the determinative issue becomes whether his 
keloid scars were aggravated by service.  Under VA law, this 
means that the Board must determine whether there is clear 
and unmistakable evidence that the veteran's keloid scars 
were not aggravated by his service.  See Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOGCPREC 3- 2003 
(July 16, 2003). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).

A November 2005 VA examiner found that based on the veteran's 
history and clinical examination and treatment in June 1990, 
the veteran's keloidal chest lesions had worsened in severity 
during active duty.  The November 2005 VA examiner further 
indicated, however, that it was impossible to make a 
definitive association of worsening degree of symptoms (i.e., 
redness, induration, pruritus) with an event related to 
military service.  The examiner found that patients in the 
civilian population with similar-appearing keloidal plaques 
on the chest had been known to display worsening of symptom 
severity without any identifiable associated event (i.e., a 
presumed natural event/evolution of keloidal plaques.)  The 
examiner thus determined that it was impossible to say 
whether this was the case (natural progression of the 
disease) or not, without resort to mere speculation.

Based on the service medical records and the November 2005 
medical opinion that the keloidal chest lesions worsened in 
severity during service, the veteran's keloid scars were 
presumably aggravated by service.  Moreover, there is no 
clear and unmistakable evidence to rebut the presumption of 
aggravation.  Once it has been shown that a pre-existing 
disability increased in severity during service, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner, 
supra.  The November 2005 examiner essentially found it was 
impossible to say whether the increase in severity of 
symptoms of the keloid scars in service was due to the 
natural progress of the disease or some event in service.  As 
the scars underwent an increase in service; and there is no 
clear and unmistakable evidence that this increase was due to 
the natural progress of the disease, the scars were 
presumably aggravated by service.

In sum, service connection for keloid scars, based on in-
service aggravation, is warranted.  See 38 C.F.R. § 3.306.





ORDER

Entitlement to an initial evaluation of 40 percent, but no 
higher, for lumbosacral strain is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for keloid scars of the 
chest is granted, subject to the rules and payment of 
monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


